               Case 3:19-cv-07151-MMC Document 73 Filed 02/06/20 Page 1 of 5




 1 JOSEPH H. HUNT
   Assistant Attorney General
 2 BRIGHAM J. BOWEN
   Assistant Branch Director
 3 JULIE STRAUS HARRIS (DC Bar No. 1021928)
   CHARLES E.T. ROBERTS (PA Bar No. 326539)
 4 Trial Attorneys
   United States Department of Justice
 5 Civil Division, Federal Programs Branch
   1100 L Street NW
 6 Washington, DC 20530
   Phone: (202) 353-7633
 7 Fax: (202) 616-8470
   Email: julie.strausharris@usdoj.gov
 8
   Attorneys for Defendants
 9
   MAYER BROWN LLP
10 Lauren R. Goldman (N.Y. Bar No. 2952422)
   Matthew D. Ingber (N.Y. Bar No. 2964666)
11 Niketa K. Patel (N.Y. Bar No. 5314380)
   1221 Avenue of the Americas
12 New York, New York 10020
   Telephone: (212) 506-2500
13 Facsimile: (212) 849-5973
   lgoldman@mayerbrown.com
14 mingber@mayerbrown.com
   npatel@mayerbrown.com
15
   Attorneys for Plaintiffs
16 (Additional counsel listed on signature page)

17
                                    UNITED STATES DISTRICT COURT
18                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
19

20
      THE CITY OF SEATTLE, et al.,
21
                                                              Case No. 3:19-cv-07151-MMC
22                         Plaintiffs,
23            v.                                              STIPULATED REQUEST FOR ORDER
                                                              CHANGING TIME: [PROPOSED]
24                                                            ORDER
      DEPARTMENT OF HOMELAND
25    SECURITY, et al.,
26
                           Defendants.
27

28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Stipulation & Proposed Order                                                              Page 1
               Case 3:19-cv-07151-MMC Document 73 Filed 02/06/20 Page 2 of 5




 1       Subject to the Court’s approval and pursuant to Local Rule 6-2, the parties through their undersigned

 2 counsel of record HEREBY STIPULATE as follows:

 3       1. Defendants’ response to the Amended Complaint is due on February 7, 2020.

 4       2. The initial case management conference is scheduled for February 28, 2020 at 10:30 a.m. PST.

 5       3. For the reasons set forth in the accompanying Declaration of Julie Straus Harris, the parties request

 6           that Defendants file their response to the Amended Complaint by February 21, 2020.

 7       4. For the reasons set forth in the accompanying Declaration of Julie Straus Harris, the parties also

 8           request that the Court issue an amended scheduling order rescheduling the initial Case Management

 9           Conference (and accompanying deadlines) to March 6, 2020 at 10:30 a.m. PST.

10

11 Dated: February 6, 2020                                      Respectfully submitted,

12                                                              JOSEPH H. HUNT
                                                                Assistant Attorney General
13

14                                                              BRIGHAM J. BOWEN
                                                                Assistant Branch Director
15                                                              Federal Programs Branch

16                                                               /s/ Julie Straus Harris
                                                                JULIE STRAUS HARRIS
17                                                              DC Bar No. 1021298
18                                                              CHARLES E.T. ROBERTS
                                                                PA Bar No. 326539
19                                                              Trial Attorneys
                                                                U.S. Department of Justice
20                                                              Civil Division, Federal Programs Branch
                                                                1100 L Street NW
21                                                              Washington, DC 20530
                                                                Tel: (202) 353-7633
22
                                                                Fax: (202) 616-8470
23                                                              Email: julie.strausharris@usdoj.gov

24                                                              Attorneys for Defendants

25                                                              MAYER BROWN LLP
26                                                              Lauren R. Goldman (pro hac vice)
27                                                              Matthew D. Ingber (pro hac vice)
                                                                Niketa K. Patel (pro hac vice)
28                                                              Maura K. McDevitt (pro hac vice)

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Stipulation & Proposed Order                                                                          Page 2
               Case 3:19-cv-07151-MMC Document 73 Filed 02/06/20 Page 3 of 5



                                                                Nicolas E. Rodriguez (pro hac vice)
 1                                                              Luc W. M. Mitchell (pro hac vice)
                                                                mingber@mayerbrown.com
 2
                                                                lgoldman@mayerbrown.com
 3                                                              npatel@mayerbrown.com
                                                                mmcdevitt@mayerbrown.com
 4                                                              nerodriguez@mayerbrown.com
                                                                lmitchell@mayerbrown.com
 5                                                              1221 Avenue of the Americas
                                                                New York, New York 10020-1001
 6                                                              Telephone: (212) 506-2500
 7                                                              Facsimile: (212) 849-5973
                                                                Lee H. Rubin (CA Bar No. 141331)
 8                                                              lrubin@mayerbrown.com
                                                                Two Palo Alto Square, Suite 300
 9                                                              Palo Alto, California 94306
                                                                Telephone: (650) 331-2037
10                                                              Facsimile: (650) 331-4537
11
                                                                PROTECT DEMOCRACY PROJECT
12
                                                                By:     /s/ Jamila Benkato
13                                                              Jamila Benkato (CA Bar No. 313646)
                                                                jamila.benkato@protectdemocracy.org
14                                                              2020 Pennsylvania Avenue, Suite 163
                                                                Washington, D.C. 20006
15                                                              Telephone: (202) 579-4582
16                                                              Facsimile: (929) 777-8428

17                                                              Jessica Marsden (pro hac vice)
                                                                jess.marsden@protectdemocracy.org
18                                                              510 Meadowmont Village Circle, No. 328
                                                                Chapel Hill, North Carolina 27517
19                                                              Telephone: (202) 579-4582
                                                                Facsimile: (929) 777-8428
20

21                                                              Benjamin Berwick (pro hac vice)
                                                                ben.berwick@protectdemocracy.org
22                                                              15 Main St., Suite 312
                                                                Watertown, Massachusetts 02472
23                                                              Telephone: (202) 579-4582
                                                                Facsimile: (929) 777-8428
24

25                                                              Rachel Goodman*
                                                                rachel.goodman@protectdemocracy.org
26                                                              115 Broadway, 5th Floor
                                                                New York, New York 10006
27                                                              Telephone: (202) 579-4582
                                                                Facsimile: (929) 777-8428
28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Stipulation & Proposed Order                                                                        Page 3
               Case 3:19-cv-07151-MMC Document 73 Filed 02/06/20 Page 4 of 5




 1                                                              ASIAN AMERICANS ADVANCING
                                                                JUSTICE | AAJC
 2

 3                                                              Niyati Shah (pro hac vice)
                                                                Marita Etcubanez*
 4                                                              nshah@advancingjustice-aajc.org
                                                                metcubanez@advancingjustice-aajc.org
 5                                                              1620 L Street, NW, Suite 1050
                                                                Washington, D.C. 20036
 6                                                              Telephone: (202) 815-1098
 7                                                              Facsimile: (202) 296-2318

 8                                                              PETER S. HOLMES
                                                                Seattle City Attorney
 9
                                                                Erica R. Franklin*
10                                                              Assistant City Attorney
                                                                erica.franklin@seattle.gov
11
                                                                Seattle City Attorney’s Office
12                                                              701 Fifth Avenue, Suite 2050
                                                                Seattle, Washington 98104
13                                                              Telephone: (206) 684-8200
                                                                Facsimile: (206) 684-8284
14
                                                                Attorneys for Plaintiffs
15

16

17

18
                                         LOCAL RULE 5-1(i) ATTESTATION
19
             I attest that I have obtained Jamila Benkato’s concurrence in the filing of this document.
20

21                                                                         /s/ Julie Straus Harris
                                                                         JULIE STRAUS HARRIS
22

23

24

25

26

27

28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Stipulation & Proposed Order                                                                         Page 4
                  Case 3:19-cv-07151-MMC Document 73 Filed 02/06/20 Page 5 of 5




 1                                                [PROPOSED] ORDER

 2           PURSUANT TO STIPULATION, IT IS SO ORDERED. This case shall proceed pursuant to the

 3 following schedule:

 4           a.       Defendants’ response to the Amended Complaint shall be due February 21, 2020.

 5           b.       The Case Management Conference shall be held on March 6, 2020 at 10:30 a.m. PST.

 6
             Date: ________________                             __________________________________
 7                                                              HONORABLE MAXINE M. CHESNEY
                                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Stipulation & Proposed Order                                                                        Page 5
